GAJARSA, Circuit Judge,
concurring.
I agree with the judgment and conclusions of the majority; however, I write separately only to clarify that the majority’s decision to reverse the district court’s judgment on the issue of intent to deceive is not to be taken as a suggestion that conduct, such as occurred here, cannot be the basis of a finding of inequitable conduct. Indeed, each case turns on its facts.
The majority concludes that the district court’s finding of intent to deceive the PTO is clearly erroneous. In particular, the majority was not persuaded that Springs had proven that Newell, the successor in interest to Kirsch’s application, orchestrated the settlement or withheld the Technology Sharing Agreement to obtain allowance of the patent. Because the district court must find that Newell presented clear and convincing evidence to support a finding of intent, I agree with the result reached by the majority.
Nevertheless, in my judgment, this result rests on the inadequacy of the district court’s analysis. Had the district court properly weighed the evidence before it, we may have reached a different result. Thus, our reversal is in no way based upon a finding on appeal that Kirsch’s conduct was acceptable, or to suggest that material information can be withheld without consequence.
Indeed, the majority agreed with the finding of the district court that both the PI Order and the Technology Sharing Agreement were material to patentability. The circumstantial evidence was somewhat probative of deceptive intent. Because credibility determinations are virtually unreviewable, we would have been inclined to affirm had the court based its finding of deceptive intent on the credibility, or lack thereof, of Newell’s witnesses. Furthermore, had the court properly weighed all of the evidence, including evidence of good *843faith, I suggest that an affirmance of the district court’s decision would have been in order. Because the court failed to articulate its consideration of all of the evidence critical to a finding of intent, we must reverse.